Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Flexible Premium Variable Universal Life Insurance Policy Prospectus Issued by September , 2008 Farmers New World Life Insurance Company Through Farmers Variable Life Separate Account A Farmers Home Office Service Center EssentialLife SM 3003 - 77th Avenue, S.E. P.O. Box 724208 Mercer Island, Washington 98040 Atlanta, Georgia 31139 Variable Phone: (206) 232-8400 Phone: 1-877-376-8008 (toll free) 8:00 a.m. to 6:00 p.m. Eastern Time Universal Life This prospectus describes Farmers EssentialLife Variable Universal Life, an individual flexible premium variable life insurance policy (the Policy), issued by Farmers New World Life Insurance Company. The Policy provides life insurance, with a life insurance benefit (called the Death Benefit Amount Payable) that we will pay if the insured dies while the Policy is in force. The amount of life insurance, and the number of years the Policy is in force, may increase or decrease, depending on the investment experience of the subaccounts of the Farmers Variable Life Separate Account A (the variable account) in which you invest. Investment Risk Your Contract Value will vary according to the investment performance of the portfolio(s) in which you invest and the Policy charges deducted. You bear the investment risk on amounts you allocate to the subaccounts. You may be required to pay additional premiums to keep the Policy in force if investment performance is too low. The Policy is not suitable as a short-term savings vehicle because the surrender and insurance charges may be considerable. Loans and Partial Surrenders You may borrow against or withdraw money from this Policy, within limits. Loans and partial surrenders reduce the Policys Death Benefit Amount Payable and its Cash Surrender Value, and increase the risk that your Policy will lapse without value unless you pay additional premiums. If your Policy lapses while loans are outstanding, you will have no Cash Surrender Value and you will likely have to pay a significant amount in taxes. You may choose one of two death benefit options. The death benefit will be at least the face amount shown on your Policys specifications page, adjusted for any increases or decreases in face amount, and reduced by any outstanding loan amount and unpaid monthly deductions. Tax Risk  Tax laws are unclear in a variety of areas. You should review the Federal Tax Considerations section of this prospectus carefully, especially if you are purchasing this Policy with the intention of taking Policy loans or partial surrenders at any time in the future, or if you intend to keep the Policy in force after the insured reaches attained age 100. You should consult a tax adviser to learn more about the tax risks of this Policy. This prospectus provides basic information that you should know before investing. You should keep this prospectus for future reference. You should consider whether this Policy is suitable for you in light of your life insurance needs. Replacing your existing life insurance with this Policy may not be to your advantage. In addition, it may not be to your advantage to finance the purchase of or to maintain this Policy through a loan or through surrenders or partial surrenders from another policy. An investment in this Policy is not a bank deposit, and the Policy is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Investing in this Policy involves risk, including possible loss of premiums. Please read the Policy Risks section of this prospectus. It describes some of the risks associated with investing in the Policy. This Policy has 36 funding choices  one fixed account (paying at least a guaranteed minimum fixed rate of interest) and 35subaccounts. The ¨ Franklin Templeton Variable Insurance Products subaccounts invest in the following 35 portfolios: Trust  Class 2 Share s Franklin Small-Mid Cap Growth Securities Fund ¨ Dreyfus Variable Investment Fund  Service Class Franklin Small Cap Value Securities Fund Shares Templeton Global Asset Allocation Fund Developing Leaders Portfolio ¨ Goldman Sachs Variable Insurance Trust  ¨ The Dreyfus Socially Responsible Growth Fund, Inc. Institutional Class Shares  Service Class Shares Goldman Sachs Structured Small Cap Equity Fund ¨ DWS Variable Series I  Class A Shares DWS Bond VIP ¨ Janus Aspen Series DWS Global Opportunities VIP Janus Aspen Balanced Portfolio DWS International VIP (Service Shares) ¨ DWS Variable Series II  Class A Shares Janus Aspen Forty Portfolio (Institutional Shares) DWS Dreman High Return Equity VIP DWS Government & Agency Securities VIP ¨ PIMCO Variable Insurance Trust  DWS High Income VIP Administrative Class Shares DWS Money Market VIP PIMCO VIT Foreign Bond Portfolio (U.S. Dollar- Hedged) ¨ Fidelity Variable Insurance Products (VIP) Funds PIMCO VIT Low Duration Bond Portfolio  Service Class Shares Fidelity VIP Growth Portfolio ¨ Principal Variable Contracts Fund, Inc. (PVC)  Fidelity VIP Index 500 Portfolio Class 2 Shares Strategic Asset Management (SAM) Fidelity VIP Mid-Cap Portfolio Portfolios PVC SAM Balanced Portfolio ¨ Fidelity VIP Freedom Funds  Service Class 2 Shares PVC SAM Conservative Balanced Portfolio Fidelity VIP Freedom 2005 Portfolio PVC SAM Conservative Growth Portfolio Fidelity VIP Freedom 2010 Portfolio PVC SAM Flexible Income Portfolio Fidelity VIP Freedom 2015 Portfolio PVC SAM Strategic Growth Portfolio Fidelity VIP Freedom 2020 Portfolio Fidelity VIP Freedom 2025 Portfolio Fidelity VIP Freedom 2030 Portfolio Fidelity VIP Freedom Income Portfolio ¨ Fidelity VIP FundsManager Portfolios  Service Class 2 Shares Fidelity VIP FundsManager 20% Portfolio Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 70% Portfolio Fidelity VIP FundsManager 85% Portfolio A prospectus for each of the portfolios available through this Policy must accompany this prospectus. Please read these documents before investing and save them for future reference. The Securities and Exchange Commission has not approved or disapproved this Policy or determined that this prospectus is accurate or complete. Anyone who tells you otherwise is committing a federal crime. Not FDIC Insured May Lose Value No Bank Guarantee . Table of Contents Policy Benefits/Risks Summary 2 Fixed Account Value 27 Policy Benefits 2 Loan Account Value 27 Your Policy in General 2 Charges and Deductions 28 Premium Flexibility 2 Premium Deductions 28 Death Benefit 3 Monthly Deduction 28 Full and Partial Surrenders 3 Mortality and Expense Risk Charge 31 Transfers 4 Surrender Charge 31 Loans 4 Transfer Charge 32 Policy Risks 4 Loan Charges 32 Risk of Poor Investment Performance 4 Portfolio Management Fees and Expenses 33 Risks of Market Timing and Disruptive Trading 4 Other Charges 33 Risk of Lapse 4 Death Benefit 33 Tax Risks 5 Death Benefit Amount Payable 33 Limits on Partial Surrenders 5 Death Benefit Options 34 Loan Risks 6 Changing Death Benefit Options 35 Increase in Current Fees and Expenses 6 Effects of Partial Surrenders on the Death Benefit 35 Effects of Surrender Charges 6 Changing the Face Amount 36 Portfolio Risks 6 Payment Options 37 Fee Table 7 Supplemental Benefits (Riders) 37 Redemption Fees 14 Full and Partial Surrenders 37 Distribution Costs 14 Full Surrender 37 Personalized Illustrations 14 Partial Surrenders 38 Farmers New World Life Insurance Company and the When We Will Make Payments 39 Fixed Account 15 Transfers 39 Farmers New World Life Insurance Company 15 Third Party Transfers 40 The Fixed Account 15 Telephone Transfers 40 The Variable Account and the Portfolios 15 Policy and Procedures Regarding Disruptive Trading and The Variable Account 15 Market Timing 41 The Portfolios 16 Automatic Asset Rebalancing Program 44 Investment Objectives of the Portfolios 16 Dollar Cost Averaging Program 44 Selection of the Portfolios 17 Loans 44 Availability of the Portfolios 19 Effects of Policy Loans 45 Your Right to Vote Portfolio Shares 19 Policy Lapse and Reinstatement 46 The Policy 20 Lapse 46 Purchasing a Policy 20 Reinstatement 47 Tax-Free Section 1035 Exchanges 20 Federal Tax Considerations 47 When Insurance Coverage Takes Effect 20 Tax Status of the Policy 48 Canceling a Policy (Right-to-Examine Period) 21 Tax Treatment of Policy Benefits 48 State Variations 22 Additional Information 52 Other Policies 22 Distribution of the Policies 52 Ownership Rights 22 Legal Proceedings 53 Modifying the Policy 23 Financial Statements 53 Policy Termination 23 Table of Contents for the SAI 55 Premiums 23 Glossary 56 Premium Flexibility 23 Appendix A - Guaranteed Maximum Cost of Insurance Minimum Premiums 25 Rates A-1 Allocating Premiums 25 Appendix B - Monthly Underwriting and Sales Expense Your Contract Values 26 Charges B-1 Subaccount Value 26 Appendix C  Table of Surrender Charge Factors. C-1 Subaccount Unit Value 27 i Policy Benefits/Risks Summary This summary provides only a brief overview of the more important benefits and risks of the Policy. You may obtain more detailed information about the Policy later in this prospectus and in the Statement of Additional Information (SAI). For your convenience, we have provided a Glossary at the end of the prospectus that defines certain words and phrases used in the prospectus. Policy Benefits Your Policy in General Tax-Deferred Accumulation. This Policy is an individual flexible premium variable life insurance policy. The Policy offers lifetime insurance protection, with a death benefit payable if the insured dies while the Policy is in effect. The Policy gives you the potential for long-term life insurance coverage with the opportunity for tax-deferred cash value accumulation. The Policys Contract Value will increase or decrease depending on the investment performance of the subaccounts, the premiums you pay, the fees and charges we deduct, the interest we credit to any money you place in the fixed account, and the effects of any Policy transactions (such as transfers, loans and partial surrenders) on your Contract Value. Long-Term Savings Vehicle. The Policy is designed to be long-term in nature in order to provide significant life insurance benefits for you. However, purchasing this Policy involves certain risks. You should purchase the Policy only if you have the financial ability to keep it in force for a substantial period of time. You should consider the Policy in conjunction with other insurance you own . The Policy is not suitable as a short-term savings vehicle . There may be adverse consequences if you decide to surrender your Policy early; you may be required to pay a surrender charge that applies during the first nine years of the Policy and the first nine years after each increase in face amount. Personalized Illustrations. You may request personalized illustrations from your agent in connection with the purchase of this Policy that reflect your own particular circumstances. These hypothetical illustrations, which are provided to you without charge, may help you to understand the long-term effects of different levels of investment performance, the possibility of lapse, and the charges and deductions under the Policy. They will also help you to compare this Policy to other life insurance policies. The personalized illustrations are based on hypothetical rates of return and are not a representation or guarantee of investment returns or cash value. Fixed Account . You may place money in the fixed account where we guarantee that it will earn interest at an annual rate of at least 2.5%. We may declare higher rates of interest, but are not obligated to do so. Money you place in the fixed account will be reduced by applicable Policy fees and charges. The fixed account is part of our general account. Separate Account. You may allocate premium(s) and Contract Value to one or more subaccounts of the variable account. Each subaccount invests exclusively in one of the portfolios listed on the cover of this prospectus. Investment returns from amounts allocated to the subaccounts will vary each day with the investment experience of these subaccounts. Investment returns may be negative and will be reduced by applicable Policy fees and charges. You bear the risk that the Contract Value of your Policy will decline as a result of the unfavorable investment performance of the subaccounts you have chosen. Premium Flexibility Flexible Premiums. You can select a premium plan. Within certain limits specified in your Policy, you can vary the frequency and amount of premiums. You may be able to skip premium payments under certain circumstances. However, you greatly increase your risk of lapse if you do not regularly pay premiums at least as large as the current minimum premium. After you pay an initial premium, you can pay subsequent premiums (minimum $25) at any time. You may also choose to have premiums deducted directly from your bank account. 2 Minimum Premiums. Paying the minimum premiums for the Policy may reduce your risk of lapse, but will not necessarily keep your Policy in force. It is likely that additional premiums will be necessary to keep the Policy in force until maturity. Right-to-Examine Period. You may cancel a Policy during the right-to-examine period by returning it with a signed request for cancellation to our Home Office . If you decide to cancel the Policy during the right-to- examine period, we will refund an amount equal to the greater of the sum of all premiums paid for the Policy or the Contract Value at the end of the Valuation Date on which we receive the returned Policy at our Home Office. Death Benefit As long as the Policy remains in force, we will pay a death benefit payment to the beneficiary upon the death of the insured. You may choose one of two death benefit options under the Policy. If you do not choose a death benefit option, then the selection will automatically default to Option B. Option A is a variable death benefit through attained age 99 that is the greater of: o the face amount of your Policy plus the Contract Value on the date of the insureds death; or o the Contract Value on the date of the insureds death multiplied by the applicable death benefit percentage. Option B is a level death benefit through attained age 99 that is the greater of: o the face amount of your Policy on the date of the insureds death; or o the Contract Value on the date of the insureds death multiplied by the applicable death benefit percentage. For attained ages 100 though 120, the death benefit equals the Contract Value. Any death benefit will be increased by any additional insurance benefits that are payable under the terms of any riders you added to the Policy, and will be reduced by the amount of any outstanding loan amount (and any interest you owe) and any due and unpaid monthly deductions. Change in Death Benefit Option and Face Amount . After the first Policy year, you may change the death benefit option or increase or decrease the face amount once each Policy year if you send us a signed request for a Policy change and, in certain instances, the insured provides evidence of insurability satisfactory to us (but you may not change both the death benefit option and face amount during the same Policy year, unless done simultaneously). Full and Partial Surrenders Full Surrender . At any time while the Policy is in force, you may submit a written request to fully surrender your Policy and receive the Cash Surrender Value (that is, the Contract Value, minus the applicable surrender charge, minus any monthly deductions due and payable, and minus any outstanding loan amount and any interest you owe). A surrender may have tax consequences. Partial Surrenders. After the first Policy year, you may submit a written request to withdraw part of the Cash Surrender Value, subject to the following rules. Partial surrenders may have tax consequences. You may make only one partial surrender each calendar quarter. You must request at least $500. You may not request more than 75% of the Cash Surrender Value. For each partial surrender, we deduct a processing fee equal to the lesser of $25 or 2% of the partial surrender from the subaccounts and the fixed account on a pro-rata basis, or on a different basis if you so request. The subaccounts and fixed account will be reduced by the amount of the partial surrender on a pro-rata basis, or on a different basis if you so request. 3 If you select a level death benefit (Option B), the face amount will be reduced by the amount of the partial surrender (but not by the processing fee). Transfers Each Policy year, you may make an unlimited number of transfers from and among the subaccounts and one transfer from the fixed account. Transfers from subaccounts must be a minimum of $250, or the total value in the subaccount if less. Transfers from the fixed account may not be for more than 25% of the value in the fixed account. If the balance in the fixed account after the transfer is less than $250, then the entire balance will be transferred. We charge $25 for the 13th and each additional transfer during a Policy year. Loans You may take a loan against the Policy for amounts up to the Cash Surrender Value, minus the loan interest you would have to pay by the next Policy anniversary, and minus three monthly deductions, or the number of monthly deductions due before the next Policy anniversary, if fewer. The loan amount requested must be at least $250, unless otherwise required by state law. Amounts in the loan account earn interest at the guaranteed minimum rate of 2.5% per year. For Policy years 1 through 15, we will charge you loan interest at a rate of 4.5%, compounded annually. For Policy years 16 and beyond, we will charge you loan interest at a rate of 2.5%, compounded annually. These rates may change at our discretion, but are guaranteed not to exceed 6.5%. You may repay all or part of your outstanding loans at any time. Loan repayments must be at least $25, or the amount of the loan if less, and must be clearly marked as loan repayment or they will be credited as premiums. We deduct any unpaid loans, plus any interest you owe, from the Contract Value to determine the Cash Surrender Value (and from the Death Benefit on the insureds death). A loan may have adverse tax consequences. Policy Risks Risk of Poor Investment Performance If you invest your Contract Value in one or more subaccounts, you will be subject to the risk that investment performance will be unfavorable and that your Contract Value will decrease. You could lose everything you invest and your Policy could lapse without value, unless you pay additional premiums. In addition, we deduct Policy fees and charges from your Contract Value, which can significantly reduce your Contract Value. During times of declining investment performance, the deduction for monthly charges based on the Risk Insurance Amount could accelerate and further reduce your Contract Value. If you allocate premiums and Contract Value to the fixed account, we will credit your Contract Value in the fixed account with a declared rate of interest. You assume the risk that the rate may decrease, although it will never be lower than a guaranteed minimum annual effective rate of 2.5% . Risks of Market Timing and Disruptive Trading This Policy and the underlying portfolios are not designed for market timers . However, there is no assurance that we will be able to identify and prevent all market timing and other forms of disruptive trading in the Policy and the underlying portfolios. For a discussion of our policies and procedures on market timing and of the potential costs and risks to you that can result if market timing or disruptive trading occurs in the underlying portfolios, see the Policy and Procedures Regarding Disruptive Trading and Market Timing section. Risk of Lapse Paying the minimum premium is one way to reduce the risk that your Policy will lapse without value. You greatly increase the risk of your Policy lapsing if you do not regularly pay premiums at least as large as the 4 current minimum premium. However, paying the minimum premiums for the Policy will not necessarily keep your Policy in force. You also increase the risk that your Policy will lapse if you take out a loan, take partial surrenders or increase the face amount of your Policy. These activities, any increase in the current charges, or any unfavorable investment returns will significantly increase the risk of your Policy lapsing. It is likely that additional premiums will be necessary to keep your Policy in force until maturity. For a full discussion on the conditions that will cause the Policy to enter the grace period and the Grace Premium Test, please see the Policy Lapse and Reinstatement  Lapse section of this prospectus. Whenever your Policy enters the 61-day grace period, you must make a payment before the grace period ends that is large enough to keep your Policy in force. Market performance alone will not be deemed to constitute a sufficient payment. If you do not make a large enough payment before the end of the grace period, your Policy will terminate without value, insurance coverage will no longer be in force, and you will receive no benefits. A Policy lapse may have adverse tax consequences. Tax Risks A Policy must satisfy certain requirements in the Tax Code in order to qualify as a life insurance contract for federal income tax purposes and to receive the tax treatment normally accorded life insurance contracts under federal tax law. There is limited guidance as to how these requirements are to be applied. Nevertheless, we believe that a Policy issued on a standard premium class basis should satisfy the applicable Tax Code requirements. There is, however, some uncertainty about the application of Tax Code requirements to a Policy issued on a special premium class basis particularly if the full amount of premiums permitted under the Policy is paid. Depending on the total amount of premiums you pay, the Policy may be treated as a modified endowment contract (MEC) under federal tax laws. In addition, any Section 1035 Exchange coming from a policy that is a MEC makes the new Policy a MEC. If a Policy is treated as a MEC, then partial surrenders and loans under a Policy will be taxable as ordinary income, to the extent there are earnings in the Policy. In addition, a 10% penalty tax may be imposed on the taxable portion of partial surrenders and loans taken before you reach age 59½. There may be tax consequences to distributions from Policies that are not MECs. However, the 10% penalty tax will not apply to distributions from Policies that are not MECs. Loans from or secured by a Policy that is not a MEC are generally not treated as distributions. However, the tax consequences associated with Policy loans from this Policy are less clear because the difference between the interest rate we charge on Policy loans and the rate we credit to the loan account results in a net cost to you that could be viewed as negligible and, as a result, it is possible that such a loan could be treated as, in substance, a taxable distribution.
